Me
US. DISTRICP COURR

RN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC 3 2019
UNITED STATES OF AMERICA CLERK, US DiSy
/ By * DISTRICT COURT

i

Plaintiff, Deputy

Vv. Criminal Action No. 2:19-CR-00105-Z-BR

JODIE BURTON TIDWELL (1)

CR OP LO? OR 6? OR HOD HO? OD

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 18, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jodie Burton Tidwell filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Jodie Burton Tidwell was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Jodie Burton Tidwell; and
ADJUDGES Defendant Jodie Burton Tidwell guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1)
and 841(b)(1)(A)(viii). Sentence will be imposed in accordance with the Court’s sentencing scheduling

order.

SO ORDERED, December 3, 2019.

 

Nw

MATHEW J. KACSMARYK
UNJTED STATE$ DISTRICT JUDGE
